Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responding to the RCE amendment filed on 9/9/2021.
Claims 2, 5-7, 12, and 15-17 are canceled.  Claims 21-25 are added.  
Claims 1, 3, 4, 8-11, 13, 14, and 18-25 are allowed.  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Mauri (reg. 41,180) on 9/28/2021.
The application has been amended as follows: 

1.	(Currently Amended)  A method, comprising:
accessing one or more execution traces of an application, wherein the one or more execution traces have been collected at a basic block level, wherein the execution traces are for one or more first executions of the application; 
scoring basic blocks in the one or more execution traces, wherein scores for the basic blocks represent benefits of performing binary slimming at the corresponding basic blocks and higher scores indicate more benefit to performing the binary slimming at the corresponding basic blocks; 
setting a breakpoint based on a basic block of the basic blocks that is set as a cutoff point, the breakpoint part of code of the basic block; and
, the runtime binary slimming comprising removing at least the basic block having the breakpoint based on reaching the breakpoint a given multiple number of times. 

2.	(Canceled)

3.	(Currently Amended)  The method of claim 1, wherein the removing comprises overwriting code in at least the basic block having the breakpoint with one or both of no operation instructions or trap instructions.

4.	(Currently Amended) The method of claim 1, wherein the method further comprises marking basic blocks that will no longer be used after the cutoff point as candidates for removal during the runtime binary slimming; and wherein the removing further comprises removing the basic blocks marked as candidates for removal from the application so that these basic blocks are not executed during the second execution of the application.

5.	(Canceled)

6.	(Canceled)

7.	(Canceled)

8.	(Currently Amended)  The method of claim 1, wherein:


executing, during the second execution of the application, the application until the breakpoint and given number of times are reached;
pausing execution for the second execution of the application in response to the breakpoint and given number of times being reached;
the removing comprises removing at least the basic block having the breakpoint and removing other basic blocks that have been marked as candidates for removal from the application so that the removed basic blocks are not executed during the second execution of the application; and
the performing runtime binary slimming of the application further comprises continuing, after the removing, executing, during the second execution of the application, basic blocks of the application that have not been removed.  

11.	(Currently Amended)  An apparatus, comprising:
one or more memories having computer-readable code thereon; and
one or more processors, the one or more processors, in response to retrieval and execution of the computer-readable code, causing the apparatus to perform operations comprising:
accessing one or more execution traces of an application, wherein the one or more execution traces have been collected at a basic block level, wherein the execution traces are for one or more first executions of the application; 
scoring basic blocks in the one or more execution traces, wherein scores for the basic blocks represent benefits of performing binary slimming at the corresponding basic blocks and higher scores indicate more benefit to performing the binary slimming at the corresponding basic blocks; 
setting a breakpoint based on a basic block of the basic blocks that is set as a cutoff point, the breakpoint part of code of the basic block; and
, the runtime binary slimming comprising removing at least the basic block having the breakpoint based on reaching the breakpoint a given multiple number of times. 

12.	(Canceled)

13.	(Currently Amended)  The apparatus of claim 11, wherein the removing comprises overwriting code in at least the basic block having the breakpoint with one or both of no operation instructions or trap instructions.

14.	(Currently Amended)  The apparatus of claim 11, wherein the one or more processors, in response to retrieval and execution of the computer-readable code, causing the apparatus to perform additional operations comprising: marking basic blocks that will no longer be used after the cutoff point as candidates for removal during the runtime binary slimming; and wherein the removing further comprises removing the basic blocks marked as candidates for removal from the application so that these basic blocks are not executed during the second execution of the application.

15.	(Canceled)

16.	(Canceled)

17.	(Canceled)

 11, wherein:

the performing runtime binary slimming of the application further comprises:
executing, during the second execution of the application, the application until the breakpointand given number of times are reached;
pausing execution for the second execution of the application in response to the breakpoint and given number of times are being reached;
the removing comprises removing at least the basic block having the breakpoint and removing other basic blocks that have been marked as candidates for removal from the application so that the removed basic blocks are not executed during the second execution of the application; and
the performing runtime binary slimming of the application further comprises continuing, after the removing, executing, during the second execution of the application, basic blocks of the application that have not been removed.  

20.	(Currently Amended)  A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer system to cause the computer system to perform operations comprising:
accessing one or more execution traces of an application, wherein the one or more execution traces have been collected at a basic block level, wherein the execution traces are for one or more first executions of the application; 
scoring basic blocks in the one or more execution traces, wherein scores for the basic blocks represent benefits of performing binary slimming at the corresponding basic blocks and higher scores indicate more benefit to performing the binary slimming at the corresponding basic blocks; 
setting a breakpoint based on a basic block of the basic blocks that is set as a cutoff point, the breakpoint part of code of the basic block; and
performing, during a second execution of the application, runtime binary slimming of the application based on the scores of the basic blocks, the runtime binary slimming comprising removing at least the basic block having the breakpoint based on reaching the breakpoint a given multiple number of times. 

21.	(New)  The computer program product of claim 20, wherein the removing comprises overwriting code in at least the basic block having the breakpoint with one or both of no operation instructions or trap instructions.

22.	(New)  The computer program product of claim 20, wherein the basic block having the breakpoint is set as a cutoff point, and wherein the program instructions further cause the computer system to perform operations comprising: marking basic blocks that will no longer be used after the cutoff point as candidates for removal during the runtime binary slimming; and wherein the removing further comprises removing the basic blocks marked as candidates for removal from the application so that these basic blocks are not executed during the second execution of the application.

23.	(New)  The computer program product of claim 20, wherein:
the performing runtime binary slimming of the application further comprises:
executing, during the second execution of the application, the application until the breakpoint and given number of times are reached;
pausing execution for the second execution of the application in response to the breakpoint and given number of times being reached;
the removing comprises removing at least the basic block  having the breakpoint and removing other basic blocks that have been marked as candidates for removal 
the performing runtime binary slimming of the application further comprises continuing, after the removing, executing, during the second execution of the application, basic blocks of the application that have not been removed.  

24.	(New)  The computer program product of claim 20, wherein the scores consider two factors:  a portion of binary code that can be removed based on a corresponding basic block; and how early an application can be rewritten in runtime binary slimming.

25	(New)  The computer program product of claim 24, wherein the scores are determined using the following equation:
            
                
                    
                        U
                        t
                        i
                        l
                        i
                        t
                        y
                    
                    
                        m
                        a
                        x
                    
                
                =
                
                    
                        
                            
                                max
                            
                            
                                0
                                ≤
                                i
                                ≤
                                
                                    
                                        trace
                                    
                                    
                                        len
                                        -
                                        1
                                    
                                
                            
                        
                    
                    ⁡
                    
                        
                            
                                R
                                e
                                d
                                u
                                c
                                t
                                i
                                o
                                n
                            
                            
                                i
                            
                        
                        ×
                        
                            
                                E
                                a
                                r
                                l
                                i
                                n
                                e
                                s
                                s
                            
                            
                                i
                            
                        
                    
                
            
        , 
where             
                
                    
                        U
                        t
                        i
                        l
                        i
                        t
                        y
                    
                    
                        m
                        a
                        x
                    
                
            
         is a maximum utility, max is a maximum selection function, the location i is varied from zero to             
                
                    
                        t
                        r
                        a
                        c
                        e
                    
                    
                        l
                        e
                        n
                        -
                        1
                    
                
            
        , which encompasses a length (len) of a given trace, 
            
                
                    
                        R
                        e
                        d
                        u
                        c
                        t
                        i
                        o
                        n
                    
                    
                        i
                    
                
                =
                
                    
                        
                            
                                
                                    
                                        D
                                        e
                                        a
                                        d
                                         
                                        I
                                        n
                                        s
                                        t
                                        r
                                        u
                                        c
                                        t
                                        i
                                        o
                                        n
                                        s
                                    
                                    
                                        i
                                    
                                
                            
                        
                    
                    
                        
                            
                                A
                                l
                                l
                                 
                                i
                                n
                                s
                                t
                                r
                                u
                                c
                                t
                                i
                                o
                                n
                                s
                            
                        
                    
                
            
        , 
where             
                
                    
                        D
                        e
                        a
                        d
                         
                        I
                        n
                        s
                        t
                        r
                        u
                        c
                        t
                        i
                        o
                        n
                        s
                    
                    
                        i
                    
                
            
         means instructions that do not appear after the ith trace, and             
                A
                l
                l
                 
                i
                n
                s
                t
                r
                u
                c
                t
                i
                o
                n
                s
            
         denotes all instructions executed in profiling, and
            
                
                    
                        E
                        a
                        r
                        l
                        i
                        n
                        e
                        s
                        s
                    
                    
                        i
                    
                
                =
                1
                -
                
                    
                        
                            
                                
                                    
                                        i
                                    
                                    
                                        
                                            
                                                t
                                                r
                                                a
                                                c
                                                e
                                            
                                            
                                                l
                                                e
                                                n
                                            
                                        
                                    
                                
                            
                        
                    
                    
                        
                            
                                
                                    
                                        i
                                        n
                                        i
                                        t
                                    
                                    
                                        l
                                        e
                                        n
                                    
                                
                                ×
                                α
                            
                            
                                
                                    
                                        t
                                        r
                                        a
                                        c
                                        e
                                    
                                    
                                        l
                                        e
                                        n
                                    
                                
                            
                        
                    
                
            
        ,
where             
                
                    
                        i
                        n
                        i
                        t
                    
                    
                        l
                        e
                        n
                    
                
            
         is a length of an initialization part in the given trace, and the variable α is a selected constant.

Reasons for Allowance
While He discloses collecting profile trace data with a count and weight added to a block count of corresponding basic block to identify which areas in a program are more heavily traveled for code optimizations, Kroes discloses lifting binaries dynamically with aggressive pruning of unwanted features in COTS binaries, Epstein teaches inserting interception traps and no-ops and setting a breakpoint in a memory management system, Gschwind discloses cut-over points to transition between optimized and unoptimized code,  ultimately, the prior arts of record, taken alone or in combination, do not teach at least: …scoring basic blocks in the one or more execution traces, wherein scores for the basic blocks represent benefits of performing binary slimming at the corresponding basic blocks and higher scores indicate more benefit to performing the binary slimming at the corresponding basic blocks; setting a breakpoint based on a basic block of the basic blocks that is set as a cutoff point, the breakpoint part of code of the basic block; and performing, during a second execution of the application, runtime binary slimming of the application based on the scores of the basic blocks, the runtime binary slimming comprising removing at least the basic block having the breakpoint based on reaching the breakpoint a given multiple number of times as similarly recite din claims 1, 11, and 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSUN KANG whose telephone number is (571)272-3724.  The examiner can normally be reached on M-F 10 am-6 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/INSUN KANG/Primary Examiner, Art Unit 2193